DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 10: On line 2, the term “body” in the phrase “removal body” has been replaced with the term “means”.
Claim 11: On line 2, the term “body” has been inserted after the term “syringe”.
Claim 15: On line 1, the term “the” has been inserted before the term “removal”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. Amended independent claim 8 and newly presented independent claim 18 each require a syringe comprising (a) a syringe body with a protruding end, (b) a needle with a base end and adapted to be mated on the protruding end, (c) a cap of 
Amended claim 8 and new claim 18 overcome the art cited in the last Detailed Action (PG PUB 2014/0025017 to Horita et al. in view of PG PUB 2009/0143746 to Mudd et al.) because each of these claims positively recites a needle which was only functionally recited before and is not disclosed by Horita; additionally, it would not have been obvious to modify Horita to include a needle that is configured to be removed by Horita’s removal means since Horita’s removal means is configured to rotate to remove a safety plug so that a needle can be attached to the syringe body – one of ordinary skill in the art would recognize replacing the safety plug with a needle would render Horita unsuited for its intended purpose. 
The closest prior art of record to the present claims is US Pat 1,371,133 to Valderrama which discloses a syringe (as seen in Fig 1,2) comprising a syringe body c (Fig 1,2) with a protruding end (seen in Fig 2 but not labeled), a needle A (Fig 2) with a base end P (Fig 2), and removal means/body R (Fig 1,2) for removing the needle (Page 2, Lines 17-26), wherein the removal means/body is adapted to slide on the protruding end (Page 2, Lines 13-16), be interposed between the syringe body and the base end .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783